            Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 1 of 16


                                                                                              7/28/2020
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 THE BRONX DEFENDERS, THE LEGAL AID                                    :
 SOCIETY, BROOKLYN DEFENDER SERVICE,                                   :
 QUEENS LAW ASSOCIATES NOT FOR PROFIT :
 CORPORATION d/b/a QUEENS DEFENDERS,                                   :   20-CV-5420 (ALC)
 NEIGHBORHOOD DEFENDER SERVICE OF                                      :
 HARLEM, and NEW YORK COUNTY DEFENDER :                                    OPINION & ORDER
 SERVICES,                                                             :
                                                                       :
                                             Plaintiffs,               :
                                                                       :
                  -against-                                            :
                                                                       :
 THE OFFICE OF COURT ADMINISTRATION, and :
 LAWRENCE K. MARKS, in his official capacity as                        :
 Chief Administrative Judge of the Unified Court System, :
                                                                       :
                                             Defendants.               :
                                                                       x
 ---------------------------------------------------------------------
 ANDREW L. CARTER, JR., District Judge:

          Plaintiffs The Bronx Defenders, Legal Aid Society, Brooklyn Defender Service, Queens

 Law Associates Not for Profit Corporation, Neighborhood Defender Service of Harlem, and New

 York County Defender Services (collectively, “Plaintiffs”) bring this action against the Office of

 Court Administration and Lawrence K. Marks (collectively, “Defendants”) alleging violations of

 Title II of the Americans with Disabilities Act, 42 U.S.C. §12132 (“ADA”); Section 504 of the

 Rehabilitation Act of 1973, 29 U.S.C. §794(a) (“Section 504”); and the Fourteenth Amendment.

 Specifically, Plaintiffs allege that the New York City Criminal Court’s plan to commence limited

 in-person appearances does not adequately accommodate people with protected disabilities under

 federal law.

          Plaintiffs filed a motion for an ex parte Temporary Restraining Order to halt in-person

 appearances in New York City Criminal Court, which the Court denied. The Court Ordered




                                                          1
         Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 2 of 16




Defendants to Show Cause why the Court should not enter a preliminary injunction pursuant to

Federal Rule of Civil Procedure 65(a) that would halt in-person appearances in New York City

Criminal Court pending further proceedings. After briefing and a Show Cause hearing, the Court

hereby DENIES Plaintiffs’ motion for a preliminary injunction. The case is DISMISSED.

                                        INTRODUCTION

       Plaintiffs bring serious allegations of risks that their attorneys and clients face in returning

to courthouses during a global pandemic. In the midst of the ongoing, unprecedented COVID-19

pandemic, court systems face the difficult task of slowly and safely restarting in-person operations.

Plaintiffs, New York City’s public defender organizations, allege that New York City Criminal

Court’s reopening plan requires unnecessary in-person appearances without adequate

accommodations for people with medical vulnerabilities, which puts Plaintiffs’ staff and clients at

serious risk from COVID-19 and violates federal law. Federal courts, “anxious though [they] may

be to vindicate and protect federal rights and federal interests, always endeavor[] to do so in ways

that will not unduly interfere with the legitimate activities of the States.” Younger v. Harris, 401

U.S. 37, 44. This Court does not, and indeed cannot, dictate if, when, and how state criminal

courts reopen or schedule in-person appearances. To do so would violate fundamental principles

of comity and federalism, and would result in federal supervision of state procedures and

proceedings in direct contradiction of O’Shea v. Littleton, 414 U.S. 488 (1974).              Without

adjudicating the merits of Plaintiffs’ claims, the Court concludes that pursuant to Supreme Court

and Second Circuit caselaw, it must abstain from deciding this action.

                                         BACKGROUND

          I.   Factual Background




                                                  2
         Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 3 of 16




       The COVID-19 pandemic has plagued the United States, millions have been infected, and

over one hundred thousand people have died. See Complaint (ECF No. 1) at ¶21. “According to

the Center for Disease Control and Prevention, numerous common medical conditions place

people at increased risk for severe illness or death from COVID-19, including chronic kidney

disease, chronic obstructive pulmonary disease, serious heart conditions, sickle cell disease,

obesity, and diabetes.” Id. Plaintiffs in this case have hundreds of staff members and clients who

suffer from medical vulnerabilities that put them at greater risk of severe illness or death from

COVID-19. Id. at ¶24.

       On March 16, 2020, in response to the COVID-19 crisis, New York State Chief Judge Janet

DiFiore and Chief Administrative Judge Lawrence K. Marks restricted all court operations to

“essential” matters only and stopped in-person appearances. See Defendants’ Memorandum of

Law in Opposition (ECF No. 25) (“Def. Opp.”) at 3; see also Declaration of Hon. Tamiko Amaker

(ECF No. 27) (“Amaker Decl.”) at ¶8. Defendants allege that the restriction on in-person

appearances, although necessary to address the public health concern, also limited critical court

functions “including (1) issuing or modifying, and serving on defendants, orders of protection; (2)

monitoring non-custodial pre-trial conditions of release; (3) reviewing custody status generally;

and (4) conferencing matters.” Def. Opp. at 3. This disruption resulted in “a backlog of 39,000

cases citywide, which encompasses nearly 12,000 unindicted felonies. . . . This represents

approximately a 33% increase in pending matters and a 42% increase in unindicted felonies over

just four and a half months.” Amaker Decl. at ¶9.

       For months, Plaintiffs have engaged in calls with the Office of Court Administration

(“OCA”) to discuss and plan criminal court operations, including the return of in-person

appearances. See Complaint at ¶33; Amaker Decl. at ¶10. In preparation for the return of in-person




                                                3
         Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 4 of 16




proceedings, OCA hired Dr. Amira Roess, an epidemiological expert, to consult on site-specific

COVID-19 protocols as well as the statewide return plans. See Amaker Decl. at ¶10. Plaintiffs

retained their own epidemiological experts, CrowdRx, a team of physicians and public safety

experts. See Complaint at ¶34. In June, Plaintiffs, Defendants, CrowdRx, and others participated

in tours of nine courthouses in anticipation of reopening these and other courthouses for in-person

appearances. See Complaint at ¶36; Amaker Decl. at ¶13. On July 6, 2020, the Honorable Tamiko

Amaker informed Plaintiffs that limited in-person appearances would commence during the week

of July 13, 2020. Amaker Decl. at ¶15. On July 9, 2020, OCA released its return plan for limited

in-court appearances beginning on July 15, 2020. See Preliminary Outline of COVID-19

Resumption of In-Person Operations (ECF No. 6-1) (“Return Order”). The abrupt release of the

Return Order—only three business days before in-person proceedings were to commence again—

caused significant disruption to Plaintiffs, their staff, and their clients. See Complaint at ¶¶ 40–46.

       Pursuant to the Return Order, up to ten criminal cases per day, per borough, were scheduled

for in-person appearances. See Return Order at 1. Judges of the Criminal Court were instructed to

select “the most serious unindicted felony matters where there was a bail-eligible offense charged

or recidivist defendants with multiple open matters.” Amaker Decl. at ¶17. The Parties dispute

how much notice criminal defendants and their attorneys received ahead of in-person hearings.

Compare Amaker Decl. at ¶19 (“All notices went out at least forty-eight hours ahead of any court

appearance.”), with Complaint at ¶58 (“In many cases thus far, neither the Public Defenders nor

the individual counsel of record received notice of a case being selected until less than 48 hours

prior to the appearance. In at least one case, a lawyer received less that 24 hours’ notice . . . .”).

Judges were also instructed to “grant a defendant any and all accommodations requested due to

COVID-19-related co-morbidities, risk-factors, or other circumstances, including allowing a




                                                  4
         Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 5 of 16




virtual appearance or granting an adjournment” and to provide accommodations for individual

defense counsel as well. Amaker Decl. at ¶20.1 Plaintiffs dispute that accommodations are being

provided in all cases, and cite examples of staff and clients with disabilities being denied

accommodations. See Complaint at ¶¶ 58–59; see also Plaintiffs’ Memorandum of Law in Support

of a Temporary Restraining Order (ECF No. 5) (“Pl. Memo”) at 6.

       Defendants implemented a number of safety measures as part of reopening courthouses,

including: staggering cases throughout the day; social distancing markers; the use of face masks,

hand sanitizer, and gloves; the use of face shields; the installation of plexiglass; COVID-19 testing

of employees; temperature-taking and questioning of all courthouse visitors; daily temperature-

taking and self-assessment of judges and non-judicial personnel; limitations on travel for court

employees; and increased sanitation and cleaning regimens. See Declaration of Justin Barry (ECF

No. 23) at ¶8. Moving forward, OCA “plans on providing increased notice of at least one week

for in-person appearances” and will provide public notice at least two weeks before increasing the

number of in-person appearances beyond the ten-case cap. See Amaker Decl. at ¶¶29–30.

         II.   Procedural Background

       Plaintiffs, New York City’s public defender organizations, brought this suit on July 14,

2020. ECF No. 1.2 Plaintiffs filed an emergency motion for a Temporary Restraining Order on


1
  At the Show Cause Hearing on July 21, 2020, the Court inquired into whether this guidance to
judges was documented or formalized in any way. Counsel for Defendants replied that “it has
been documented by directions to the judges of the courts, but is not available on the website.”
July 21, 2020 Order to Show Cause Hearing (“Show Cause Hearing”), Tr. at 22:24–25.
2
  Defendants raise serious questions about Plaintiffs’ standing to assert claims on behalf of their
clients. See Def. Opp. at 21 n.7 (“Plaintiffs cannot rest their claims of relief on the legal rights or
interests of third parties. Kowalski v. Tesmer, 543 U.S. 125, 129 (2004). Plaintiffs have not shown
the relationship with their employees and clients to be ‘close’ or that there is a hinderance to their
employees and clients advancing their own rights under the ADA.”). Because the Court concludes
that it must abstain in this case, it does not address the issue of standing. See Disability Rights New
York v. New York, 916 F.3d 129, 131 (2d Cir. 2019) (“As we affirm on abstention grounds, we do
not reach the issue of standing raised by Defendants . . . .”).


                                                  5
         Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 6 of 16




July 16. ECF Nos. 3–12. That day, the Court denied Plaintiffs’ emergency motion but set an

expedited schedule for Defendants to show cause why the Court should not issue a preliminary

injunction pursuant to FED. R. CIV. P. 65(a) that would halt in-person appearances in New York

City Criminal Court pending further proceedings.3 Defendants were served on July 17 and filed

their response on July 20. ECF Nos. 22–23, 25. The Court held a Show Cause hearing on July 21

at which it ordered further briefing on the issue of abstention. Plaintiffs submitted their reply brief

on July 22, ECF No. 37, and Defendants submitted their sur-reply on July 24, ECF No. 45.4

                                       LEGAL STANDARD

        “A party seeking a preliminary injunction in this circuit must show: (1) irreparable harm

in the absence of the injunction and (2) either (a) a likelihood of success on the merits or (b)

sufficiently serious questions going to the merits to make them a fair ground for litigation and a

balance of hardships tipping decidedly in the movant’s favor.” County of Nassau, N.Y. v. Leavitt,

524 F.3d 408, 414 (2d Cir. 2008) (quoting NXIVM Corp. v. Ross Inst., 364 F.3d 471, 476 (2d Cir.

2004)). Irreparable harm is “the single most important prerequisite” for relief. Faiveley Transp.

Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009) (citation omitted). “[A] preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.” Sussman v. Crawford, 488 F.3d

136, 139 (2d Cir. 2007) (quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)) (emphasis in

original).


3
  To the extent Plaintiffs’ motion did not explicitly request a preliminary injunction but instead
only requested a temporary restraining order and “further proceedings,” the motion was converted
into a motion for a preliminary injunction through the Court’s July 16, 2020 Order and the July
21, 2020 Show Cause hearing. See Hedges v. Obama, No. 12-CV-331, 2012 WL 1721124, at *1
(S.D.N.Y. May 16, 2012) (converting a motion for a temporary restraining order into a motion for
a preliminary injunction during a conference with the court).
4
  The Court pauses to commend the Parties on the exceptional briefs filed in this case despite the
accelerated briefing timeline.


                                                  6
         Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 7 of 16




                                          DISCUSSION

       The Court first addresses the “threshold question” of abstention. Tenet v. Doe, 544 U.S. 1,

6 n.4 (2005). Generally, federal courts have a “virtually unflagging obligation” to exercise their

jurisdiction. Niagara Mohawk Power Corp. v. Hudson River-Black River Regulating Dist., 673

F.3d 84, 100 (2d Cir. 2012) (citing Colorado River Water Conservation Dist. v. United States, 424

U.S. 800, 817 (1976)). This obligation is subject to a few “extraordinary and narrow exceptions,”

including abstention doctrines. Colorado River, 424 U.S. at 813. These exceptions, though narrow

in scope, are powerful in effect. Indeed, when applicable, “abstention is mandatory and its

application deprives the federal court of jurisdiction in the matter.” Diamond “D” Constr. Corp.

v. McGowan, 282 F.3d 191, 197 (2d Cir. 2002) (citation omitted).

  I.   Younger and O’Shea Abstention

       The Younger abstention doctrine prohibits federal courts from interfering with ongoing

state proceedings, absent a showing a bad faith, harassment, or a patently invalid state statute. See

Younger v. Harris, 401 U.S. 37 (1971). Specifically, Younger precludes federal intrusion into

“ongoing state criminal prosecutions,” “certain enforcement proceedings,” and “civil proceedings

involving certain orders . . . uniquely in furtherance of the state courts’ ability to perform their

judicial functions.” Sprint Commun., Inc. v. Jacobs, 571 U.S. 69, 78 (2013) (citations and quotation

marks omitted). Younger abstention is “not a jurisdictional bar based on Article III requirements,

but instead a prudential limitation on the court’s exercise of jurisdiction grounded in equitable

considerations of comity.” Spargo v. New York State Com’n on Judicial Conduct, 351 F.3d 65, 74

(2d Cir. 2003) (citation omitted). “Younger abstention is required when three conditions are met:

(1) there is an ongoing state proceeding; (2) an important state interest is implicated in that




                                                 7
         Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 8 of 16




proceeding; and (3) the state proceeding affords the federal plaintiff an adequate opportunity for

judicial review of the federal constitutional claims.” Diamond “D” Const. Corp., 282 F.3d at 198.

       In O’Shea v. Littleton, the Supreme Court extended Younger abstention to situations that

require “an ongoing federal audit of state criminal proceedings” because this would “indirectly

accomplish the kind of interference that [Younger] and related cases sought to prevent.” 414 U.S.

488, 500 (1974). O’Shea reflects the Court’s concern with allowing federal courts to “supervise

and regulate by mandatory injunction the discretion which state court judges may exercise within

the limits of the powers vested in them by law” or subject state courts to “the continuing

supervision of the District Court.” Id. at 493. “Like Younger, O’Shea has also been applied in

certain civil contexts involving the operation of state courts.” Disability Rights New York v. New

York, 916 F.3d 129, 134 (2d Cir. 2019) (citing Kaufman v. Kaye, 466 F.3d 83, 86 (2d Cir. 2006)).

O’Shea makes clear that “the considerations underlying Younger are still very much at play even

when a suit is filed prior to the onset of state proceedings.” Id.

       The Second Circuit recently applied O’Shea in two, particularly instructive cases—

Disability Rights and Kaufman. In Disability Rights, plaintiffs alleged that some proceedings for

appointing legal guardians in New York violated the Constitution, Title II of the ADA, and Section

504 of the Rehabilitation Act. Id. at 132. Plaintiffs sought declaratory relief and an injunction that

required defendants to take certain actions in these proceedings, including “providing notice,

applying a certain burden of proof, and providing substantive and procedural rights equal to those

provided in [analogous] proceedings.” Id. at 132. The Second Circuit concluded that this relief

would “effect a continuing, impermissible ‘audit’ of New York Surrogate’s Court proceedings,

which would offend the principles of comity and federalism.” Id. at 136. The Court noted that

“[o]ngoing, case-by-case oversight of state courts, like the New York Surrogate’s Court, is exactly




                                                   8
           Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 9 of 16




the sort of interference O’Shea seeks to avoid,” and that the relief sought would have “federal

courts conduct a preemptive review of state court procedure in guardianship proceedings, an area

in which states have an especially strong interest.” Id. Similarly, in Kaufman, plaintiff challenged

the procedure for assigning appeals among panels of judges in the New York Appellate Division,

Second Department. See 466 F.3d at 84. Plaintiff sought declaratory relief and an injunction

requiring the state legislature to establish a new system of assigning appeals. Id. at 85. The Second

Circuit concluded that “the relief now sought by Kaufman would be so intrusive in the

administration of the New York court system that we must, based on applicable precedent,

abstain.” Id. at 86.

    II.   Application

          The threshold question in this case is whether the Court should abstain from adjudicating

the merits of Plaintiffs’ claims in light of O’Shea. “[W]hether O’Shea abstention applies is heavily

fact-dependent.” Trowbridge v. Cuomo, 16-CV-3455, 2016 WL 7489098, at *11 (S.D.N.Y. Dec.

21, 2016) (quoting Miles v. Wesley, 801 F.3d 1060, 1063 (9th Cir. 2015)). The application of

O’Shea abstention primarily turns on the relief sought—i.e., the degree of intrusion into the state

courts’ domain—and the strength of the state interest at stake. The more substantial the requested

invasion of the state courts’ domain and the stronger the state interest, the more likely the requested

relief would violate the principles of comity set forth in Younger and O’Shea.5



5
  Defendants contend that the Court should abstain pursuant to O’Shea and the third category of
Younger, which applies to “civil proceedings involving certain orders uniquely in furtherance of
the state courts’ ability to perform their judicial functions.” Sprint, 571 U.S. at 78. Because
abstention is required pursuant to O’Shea, the Court declines to reach the issue of whether
abstention is also required pursuant to the third category of Younger. See Disability Rights New
York, 916 F.3d at 135 (“Mindful of the Supreme Court’s admonition that the three exceptional
categories under Younger are to be narrowly construed . . . we do not decide whether this case fits
within the third Younger category, for we conclude that it falls squarely within O’Shea’s abstention
framework.”) (citation and quotation marks omitted).


                                                  9
        Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 10 of 16




       The relief requested by Plaintiffs requires significant intrusion into state court operations

and proceedings. Plaintiffs request that the Court (1) halt all in-person appearances—both for

disabled and non-disabled persons—in criminal courts across New York City; (2) require

Defendants to create and implement a policy that provides “sufficient notice, information, and

process;” and (3) mandate specific accommodations—e.g., video and telephone hearings—within

the policy. See Plaintiffs’ Reply Memorandum of Law (ECF No. 37) (“Pl. Reply”) at 1.6 At its

core, Plaintiffs “seek [] an injunction aimed at controlling or preventing the occurrence of specific

events that might take place in the course of future state criminal [proceedings].” O’Shea, 414 U.S.

at 500. The Court would first need to issue an order banning state court judges from scheduling

any in-person conferences until a new policy is issued. The scheduling and operation of criminal

conferences and hearings is a quintessential “internal procedure” of state courts, and an order

dictating if, when, and how state court judges can schedule conferences would violate principles

of comity. See Kaufman, 466 F.3d at 86 (“[U]nder the principle known as comity a federal district

court has no power to intervene in the internal procedures of the state courts.”) (quoting Wallace

v. Kern, 520 F.2d 400, 405 (2d Cir. 1975)).

       The Court would also have to monitor and supervise the implementation of a new policy

for in-person court appearances, and mandate that the policy permit specific accommodations such

as video or telephone hearings.7 This supervision would be continuous and substantial. Plaintiffs,


6
  The Court’s decision regarding abstention applies with equal force to Plaintiffs’ requests for
declaratory relief and injunctive relief. See Disability Rights New York, 916 F.3d at 137
(“[O]rdinarily a declaratory judgment will result in precisely the same interference with and
disruption of state proceedings that the longstanding policy limiting injunctions was designed to
avoid.”) (quoting Samuels v. Mackell, 401 U.S. 66, 72 (1971)).
7
  Plaintiffs have not outlined the range of accommodations they believe would be reasonable under
a new, in-person policy. While they note that these accommodations should include video and
telephone hearings, they do not confine the list to these specific accommodations. See Pl. Reply at
1 (requesting that the “policy permit modifications including, where appropriate, virtual
appearances by videoconferencing or telephone.”). In response to a question from the Court at the


                                                 10
        Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 11 of 16




or any criminal defendants or attorneys dissatisfied with the accommodations provided in their

particular proceeding, may “raise compliance issues under the putative federal injunction claiming

that the state court’s chosen remedy violated the Constitution or the terms of that injunction.”

Kaufman, 466 F.3d at 87. These objections could include the lack of a particular type of virtual

appearance (video versus telephone hearing); if, when, and how cases are scheduled or adjourned;

and the procedures for entering and social distancing within particular courtrooms.8 This would

amount to case-by-case supervision of the state courts as they slowly return to fully operational.

See Disability Rights New York, 916 F.3d at 136 (“Ongoing, case-by-case oversight of state courts

. . . is exactly the sort of interference O’Shea seeks to avoid.”) (citation omitted).

       The state interests implicated—restarting the state court system and scheduling particular

proceedings—are of significant state concern.          “[R]estricting the Criminal Court to virtual



Show Cause hearing, Plaintiffs’ counsel stated: “Your Honor, we’re seeking a policy that creates
a process that currently doesn’t exist. Once that is in place, then plaintiffs would further seek that
reasonable accommodations be granted. The range of those accommodations will depend on the
particular disabilities that people have. But that said, it seems that at least have phone and video
conferencing should be an available option. There must be additional ones.” Show Cause Hearing,
Tr. at 20:19–25.
8
  During the Show Cause hearing, Plaintiffs’ counsel gave an example of a potential, necessary
accommodation: “For example, it might be that . . . one courthouse has problems with their HVAC
systems that increase the potential significance of spread of the virus in that courthouse. So that
person might want to seek an accommodation to be able to appear in different rooms or a different
courthouse so they are not exposed to that risk.” Show Cause Hearing, Tr. at 21:4–9. This issue,
and the attendant health risks, are serious. However, federal courts are required to abstain from
this type of supervision of state courts. See O’Shea, 414 U.S. at 502 (“Apart from the inherent
difficulties in defining the proper standards against which such claims might be measured, and the
significant problems of proving noncompliance in individual cases, such a major continuing
intrusion of the equitable powers of the federal courts into the daily conduct of state criminal
proceedings is in sharp conflict with the principles of equitable restraint which this Court has
recognized in the decisions previously noted.”). If this Court were to issue the injunction requested
by Plaintiffs, every criminal defendant or attorney unsatisfied with the accommodation provided
in light of a particular HVAC system could come to this Court to enforce the injunction. The Court
would then have to issue an Order requiring that the case be heard in a particular room or
courthouse, thus involving this Court in the day-to-day operations and scheduling of proceedings
in state court.


                                                  11
        Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 12 of 16




proceedings only has severely frustrated, if not wholly disrupted, some critical criminal justice

functions regarding [] non-custodial defendants—issuing or modifying and serving on defendants

orders of protection, monitoring non-custodial pre-trial conditions of release effectively, reviewing

custody status generally, and conferencing matters in a matter that promotes their just resolution.”

Amaker Decl. at ¶9. The disruption has led to “a backlog of 39,000 cases citywide, which

encompasses nearly 12,000 unindicted felonies.” Id. Moreover, the resolution rate for cases heard

in-person exceeds the rate achieved by virtual conferences. Id. at ¶25. Given that in-person

appearances are necessary for certain proceedings—e.g., temporary orders of protection or

compliance with the terms and conditions of release—and that in-person appearances promote the

efficient resolution of cases, restarting the state criminal system is of paramount state interest. See

SEC v. Shkreli, No. 15-CV-7175, 2016 WL 1122029, *7 (E.D.N.Y. Mar. 22, 2016) (“[T]he

public’s interest in the effective enforcement of the criminal law is the paramount public

concern.”).

       Plaintiffs contend that abstention is inappropriate in this case for several reasons. First,

Plaintiffs assert that abstention is inappropriate because they challenge a “policy” rather than a

particular criminal proceeding, and that their challenge will therefore not “interrupt any criminal

case or micro-manage the operation of criminal courts.” Pl. Reply at 3. The concern under Younger

and O’Shea, however, is not whether plaintiffs challenge a policy or a particular type of criminal

proceeding; instead, the concern is the relief sought by the plaintiffs. See Disability Rights New

York, 916 F.3d at 136 (“Here, [Plaintiff] seeks a far more substantial invasion of state courts’

domain; it would have federal courts conduct preemptive review of state court procedure . . . in an

area in which states have an especially strong interest.”). In each of the cases Plaintiffs cite to

support their proposition, the court noted that the relief sought would generally not interfere with




                                                  12
        Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 13 of 16




ongoing or future state court proceedings. See, e.g., Trowbridge, 2016 WL 7489098 at 11

(declining to abstain because the court “could contemplate fashioning declaratory and injunctive

relief that would not necessarily interfere with or restructure the state courts’ lawful authority.”).9

The relief requested in this case squarely impacts state criminal proceedings. The Court would

disrupt ongoing and future criminal proceedings by dictating if, when, and how they could take

place; by temporarily banning proceedings that have to occur in-person; and by requiring state

courts to adopt particular policies and accommodations for future proceedings. This relief would

then need to be supervised and enforced by this Court. This degree of intrusion constitutes an

impermissible, “ongoing federal audit of state criminal proceedings.” O’Shea, 414 U.S. at 500.



9
  See also Walker v. City of Calhoun, 901 F.3d 1245, 1255 (11th Cir. 2018), cert. denied sub nom.
Walker v. City of Calhoun, 139 S. Ct. 1446 (2019) (declining to abstain because “[Plaintiff] does
not ask for the sort of pervasive federal court supervision of State criminal proceedings that was
at issue in O’Shea.”); Gernstein v. Pugh, 420 U.S. 103, 108 (“The injunction was not directed at
the state prosecutions as such, but only at the legality of pretrial detention without a judicial
hearing, an issue that could not be raised in defense of the criminal prosecution.”); O’Donnell v.
Harris County, 892 F.3d 147, 156–57 (5th Cir. 2018) (“The injunction sought by [Plaintiff] seeks
to impose ‘nondiscretionary procedural safeguard[s],’ which will not require federal intrusion into
pre-trial decisions on a case-by-case basis. . . . Such relief does not implicate our concerns for
comity and federalism.”) (citation and quotation marks omitted); Courthouse News Serv. v. Planet,
750 F.3d 776, 791 (9th Cir. 2014) (“To determine whether the Ventura County Superior Court is
making complaints available on the day they are filed, a federal court would not need to engage in
the sort of intensive, context-specific legal inquiry that would be necessary to determine whether
counsel’s performance was constitutionally adequate. There is little risk that the federal courts
would need to ‘examin[e] the administration of a substantial number of individual cases’ to provide
the requested relief.”) (citations omitted); Stewart v. Abraham, 275 F.3d 220, 225 (3d Cir. 2001)
(“In this case, the equitable relief requested is not aimed at state prosecutions, but at the legality
of the re-arrest policy and the pretrial detention of a class of criminal defendants.”); Los Angeles
County Bar. Ass’n v. Eu, 979 F.2d 697, 704 (9th Cir. 1992) (“The Bar Association has chosen to
frame its challenge as, in effect, a facial one, citing average court delays rather than the delay in
any specific case as unconstitutional. . . . We therefore conclude, although not without some
trepidation, that this case is a proper one for the exercise of our declaratory jurisdiction.”);
Marshall v. Green County, No. 05-CV-130, 2006 WL 335829, at *3 (W.D. Ky. Feb. 13, 2006)
(“Any relief this Court may afford the Plaintiff does not at all relate to the ultimate disposition of
his state criminal case, and even if such relief did relate to his state prosecution, it would not in
any way hinder the state prosecution.”). These cases indicate that the degree of intrusion sought
by the relief is the principal concern for purposes for abstention.


                                                  13
         Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 14 of 16




        Next, Plaintiffs assert that abstention in this case “threatens to close the courthouse doors

to federal disability rights claims involving courthouse access.” Pl. Reply at 5. Such a result would

indeed be untenable, but it does not follow from abstention in this case.10 Again, the principal

considerations are the relief necessary to remedy the alleged violation and the state interest

implicated. In cases such as Tennessee v. Lane, 541 U.S. 509 (2004)—in which plaintiffs were

disabled and could not access upper floors of the federal courthouse in Tennessee—the relief

requested did not change the nature of the criminal proceedings and hearings in state court, and

any state interest implicated was minor. On the other hand, relief in this case would close the

courthouse doors to all persons—both disabled and non-disabled—and would implicate the

significant state interest in restarting the state criminal system and scheduling particular

proceedings. Moreover, the oversight and supervision required to implement a new policy would

be more substantial and extend for a longer time period in this case. Thus, while federal courts

maintain latitude to enforce federal disability rights in state courthouses, this latitude is restricted

in cases like this, where the requested relief is particularly intrusive into the day-to-day procedures

of the state courts, where the relief requires ongoing supervision, and where substantial state

interests are at stake.

        Finally, Plaintiffs assert that the relief sought in the principal cases cited by Defendants—

including Disability Rights, Kaufman, and Fishman—is distinguishable from the relief sought in

this case because those cases involved “supplant[ing] a state legislative scheme,” “monitoring

individual proceedings,” or “de facto collateral attack[s] on adverse decisions made in [] individual



10
   Defendants concede that regardless of abstention in this case, federal courts are still able to
exercise jurisdiction to enforce federal disability rights involving state courthouse access. See Def.
Sur-Reply at 6 (“Of course, the federal courts may entertain claims that courthouse buildings (and
therefore the services in them), because of architectural barriers, are physically inaccessible to the
disabled.”).


                                                  14
        Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 15 of 16




state court cases.” Pl. Reply at 7–8. Plaintiffs contend that in this case, “[t]here is no risk of this

court being placed in the role of second-guessing the judgments of individual criminal court

judges,” id. at 8, and that the requested relief “would merely temporarily restore the status quo of

operations in criminal courts of a few days ago,” id. at 4. However, the requested relief goes

further. Plaintiffs do not ask this Court to simply require the New York City Criminal Court to

return to virtual proceedings. Instead, this Court would mandate a new policy for the state courts,

require specific provisions in that policy, and then supervise its implementations. This supervision

would include challenges to accommodations provided in individual proceedings. See Kaufman,

466 F.3d at 87 (“[A]ny remedy fashioned by the state would then be subject to future challenges

in the district court.”). This relief—in scope and in time—is analogous to the declaratory and

injunctive relief requested in Disability Rights, Kaufman, and Fishman. See Disability Rights New

York, 916 F.3d at 134–37 (abstaining from requiring state courts to adopt certain procedures in

guardianship proceedings); Kaufman, 466 F.3d at 86–88 (abstaining from requiring state courts to

establish a new system for assigning appeals); Fishman, 2020 WL 1082560 at 11–12 (abstaining

from requiring Family Court to hold hearings at particular times, provide plaintiff with specific

records, adopt procedures for transcription proceedings, and transfer certain authorities from state

judges to court bureaucrats); see also Wallace, 520 F.2d at 403–09 (abstaining from requiring new

bail procedures in New York State courts).

                                          CONCLUSION

       “A federal court should not intervene to establish the basis for future intervention that

would be [] intrusive and unworkable.” O’Shea, 414 U.S. at 500. To intervene in such a situation

would disrupt “[t]he special delicacy of the adjustment to be preserved between federal equitable

power and State administration of its own law.” Id. (citation omitted). For the reasons set forth




                                                  15
         Case 1:20-cv-05420-ALC Document 54 Filed 07/28/20 Page 16 of 16




above, the Court abstains from adjudicating this action. Plaintiffs’ motion for a preliminary

injunction is DENIED and the case is DISMISSED. The Clerk is respectfully directed to close

this case.



SO ORDERED.

Dated:        New York, New York
              July 28, 2020



                                          ____________________________________
                                                ANDREW L. CARTER, JR.
                                                United States District Judge




                                             16
